Citation Nr: 0501472	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for duodenal ulcer 
disease.  

3.  Entitlement to service connection for malignant melanoma.  

4.  Entitlement to service connection for Grave's disease and 
hyperthyroidism.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for an enlarged 
prostate.  

7.  Entitlement to service connection for a benign 
(Warthin's) tumor of the parotid gland.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1960 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating determination by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran provided testimony at a personal hearing in 
December 2002 before a Hearing Officer at the RO and at a 
video conference hearing in September 2004 before the 
undersigned Veterans Law Judge.  Transcripts of these 
hearings are of record.

The issues of entitlement to service connection for heart 
disability and for Grave's disease/hyperthyroidism are 
addressed in the REMAND that follows the order section of 
this decision.  



FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matters decided herein have 
been accomplished.  

2.  Duodenal ulcer disease was were not present in service or 
for many years afterward; nor is it etiologically related to 
service, including service exposure to ionizing radiation, 
microwave radiation, or toxic chemicals.  

3.  Malignant melanoma was not present in service or for many 
years afterward; nor is it etiologically related to service, 
including service exposure to ionizing radiation, microwave 
radiation, or toxic chemicals.  

4.  Sleep apnea was not present in service or for many years 
afterward; nor is it etiologically related to service, 
including service exposure to ionizing radiation, microwave 
radiation, or toxic chemicals.  

5.  An enlarged prostate was not present in service or for 
many years afterward; nor is it etiologically related to 
service, including service exposure to ionizing radiation, 
microwave radiation, or toxic chemicals.  

6.  Warthin's tumor of the parotid gland was not present in 
service or for many years afterward; nor is it etiologically 
related to service, including service exposure to ionizing 
radiation, microwave radiation, or toxic chemicals.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for duodenal ulcer 
disease is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.311 (2004).  

2.  Entitlement to service connection for malignant melanoma 
is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.311 (2004).  

3.  Entitlement to service connection for sleep apnea is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.311 (2004).  

4.  Entitlement to service connection for an enlarged 
prostate is not established.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.311 (2004).  

5.  Entitlement to service connection for Warthin's tumor of 
the parotid gland is not established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated November 17, 1999, March 8, 
2001, and August 9, 2001.  In these letters, the RO 
specifically informed the appellant of what the evidence must 
show in order to support the current claims.  The appellant 
was also asked to submit the necessary supporting evidence or 
to inform the RO of any additional evidence or information 
which he thought would support his claims, so that the RO 
could attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claims and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  At the September 2004 
video conference hearing, the undersigned again explained in 
detail to the appellant what additional evidence was needed 
in order to support his claims.  Therefore, to this extent, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, extensive VA and private medical records have been 
obtained, and the appellant has submitted a large quantity of 
additional material as well in support of his claims.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claims, and the Board is 
also unaware of any such outstanding evidence or information.  
The appellant testified at the December 2002 hearing that he 
was unaware of any medical evidence (other than his VA 
medical records, subsequently obtained) pertinent to his 
claims, and he specified at the September 2004 video 
conference hearing that he felt that the material submitted 
by him at that time in a loose-leaf binder would justify the 
allowance of all of his claims, and he did not take advantage 
of the undersigned's offer to hold the record open so he 
could obtain and submit additional supporting evidence, 
especially medical evidence to corroborate his contentions.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in May 2001, after the initial 
evidentiary development was accomplished and the VCAA 
notification letter had been sent to the appellant in March 
2001.  Subsequently, extensive additional notification and 
evidentiary development were accomplished in accordance with 
the VCAA, and the claims were last adjudicated in August 2004 
after the final VCAA notification letter was issued in August 
2001.  The appellant also submitted additional evidence at 
the September 2004 video conference, but he waived his right 
to have this new evidence initially considered by the RO.  In 
sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

The service medical records indicate that no relevant 
complaints or abnormal findings were noted at the time of the 
appellant's enlistment medical examination in November 1960.  
Likewise, no relevant clinical treatments were reported 
during service until July 24, 1960, when the appellant was 
seen and treated for flu syndrome manifested by gastric pain, 
upset stomach, nausea, and general malaise.  On the next day, 
he had no relevant complaints on his separation medical 
examination.  The examining physician reported that the 
appellant's father had heart trouble and ulcers; and that the 
appellant had worked with a radioactive substance (a CIM 10B 
missile radar system) with no reaction, no complaints, and no 
sequelae.  The clinical evaluation was negative for evidence 
of ulcer disease, sleep apnea, an enlarged prostate, or a 
Warthin's tumor of the parotid gland.  

The current claims were received in October 1999.  The 
appellant contends that he was exposed to plutonium radiation 
from an atomic warhead on a missile which burned in a fire in 
its storage shed prior to his arrival at his primary duty 
station.  He also claimed that he was exposed to high-level 
microwave (non-ionizing) radiation from the missile radar 
system on which he worked on a regular weekly basis, and that 
he was also exposed during this time to numerous hazardous 
chemicals, including rocket fuel, perchlorate, and naphtha.  
It is further contended by the appellant that this exposure 
to radiation and toxic chemicals in service directly caused 
him to develop the claimed disabilities many years later.  

Private medical records dating from 1968 to 1999 are of 
record.  These reflect medical treatments for ulcers 
beginning in 1976, after an upper GI series in November 1971 
was normal; excision of melanomas from the appellant's back 
and left calf in October 1981, with no recurrence; treatments 
for sleep apnea in 1991 with a history of this condition 
going back to 1988; notations of an enlarged prostate going 
back to August 1996, without any evidence of malignancy; and 
a notation in September 1998 of a left parotid mass which was 
biopsied in March 1999 and determined to be Warthin's tumor.  
An entry in his private medical records dated in August 1986 
indicates that the appellant had experienced potential 
exposure to radiation in his job.  

The appellant's VA medical records dating from 1999 to 2003 
are also of record.  These records reflect ongoing treatments 
for many of the claimed disabilities, except for ulcers and 
melanoma.  Biopsies of the prostate have all reportedly been 
negative, another Warthin's tumor was removed from the 
parotid gland in August 2001 without complications.  

Only melanoma is among the claimed disabilities is listed at 
38 C.F.R. § 3.311 as a potentially radiogenic disease.  
Further evidentiary development of that claim was therefore 
undertaken under that regulation.  In February 2001, the 
Weapons, Space, and Nuclear Safety Division of the U.S. 
Department of the Air Force reported that the appellant 
served from June 1961 to September 1964 as a Defense Missile 
Control Mechanic, during which he worked close to nuclear 
weapons and their components, especially the ultra stable 
microwave oscillator on the guidance system of the BOMARC 
missile.  The service department did not address the non-
ionizing (microwave radiation) hazard of this system.  The 
service department also did not find any information 
pertaining to the appellant in the USAF Master Radiation 
Exposure Registry concerning occupational radiation exposure 
monitoring.  However, the appellant was estimated to have 
been exposed to a whole body deep dose equivalent of 390 mrem 
(0.390 rem) from ionizing radiation by the service 
department.  This estimate, which was based on a telephone 
interview with the appellant, was considered to be an 
overestimate by the service department.  The service 
department considered all possible sources of ionizing 
radiation exposure as reported by the appellant in his 
telephone interview, although several of these were 
discounted as unlikely in view of known facts.  

In December 1999 and again in April 2001, the appellant 
submitted lay statements from three service comrades who 
generally supported his contentions concerning the conditions 
in which he served and worked, including exposure to 
microwave radiation and various toxic chemicals.  The 
appellant later (in January 2003) confirmed that he had told 
the service department that he worked an average of an hour 
per day within one foot of the missiles' nuclear warheads, 
although he felt that the surrounding areas must have 
absorbed a significant amount of additional ionizing 
radiation over the years.  

The appellant has also submitted several internet articles 
concerning the BOMARC site cleanup efforts by the Air Force 
following the fire in June 1960 ( a year before the appellant 
arrived on the scene) and later.  

In April 2001, after reviewing both the evidentiary record up 
to that point and the relevant medical literature, the Chief 
Public Health and Environmental Hazards Officer of VA, a 
physician, concluded that it was unlikely that the 
appellant's malignant melanoma could be attributed to 
exposure to ionizing radiation in service.  She noted that 
skin cancer usually had been attributed to ionizing radiation 
at high doses of several hundred rads or more, which is much 
higher than the appellant's estimated dosage of 390 mrem 
(0.390 rads).  This medical expert also reported that the 
risk of malignant melanoma from exposure to ionizing 
radiation is not clear, and that national and international 
publications on radiation risk do not give explicit risk 
factors for radiation-induced malignant melanomas, or state 
that the association is equivocal.  

In May 2001, the Acting Director of the VA Compensation and 
Pension Service, following a review of the evidence in its 
entirety including the foregoing medical opinion, advised the 
RO that it was "unlikely" that the appellant's malignant 
melanoma resulted from his exposure to ionizing radiation in 
service.  

The appellant testified at the December 2002 hearing at the 
RO that a doctor, whose name he could not remember, once told 
him that his ulcer was most likely chemically related.  He 
also testified that this doctor did not specify any 
particular chemical that would cause the ulcer.  

The appellant testified at the September 2004 video 
conference hearing that he was exposed to very high levels of 
ionizing and non-ionizing (microwave) radiation, and to many 
very hazardous chemicals (mainly various solvents and rocket 
fuel), on a daily basis during his active service, which he 
believes has resulted in all of the claimed disabilities.  He 
acknowledged that his duodenal ulcers have never recurred.  
He presented his reasons for believing that the dosage 
estimate by the U.S. Air Force was too low.  He said that all 
of his doctors believe that his various disabilities are 
related to service, either because of exposure to ionizing or 
microwave radiation or to toxic chemicals, but that none of 
these physicians was willing to sign a statement to that 
effect.  He was advised by the undersigned that he must 
present evidence of a higher dosage from a credible source in 
order to contradict the service department's estimate; and 
that competent medical opinions were needed to support his 
contentions concerning the etiology of the claimed 
disabilities, although these opinions did not have to be from 
experts in the field of radiation- or chemical-related 
diseases.  The undersigned also advised the appellant to 
return to his doctors and ask them again for a medical 
opinion supporting his contentions.  In reply, the appellant 
emphasized that he has already submitted evidence gathered 
from the internet to corroborate his various theories of 
entitlement, and he stated that he did not know what else he 
could do to support his claims.  

After the video conference hearing, a binder containing 
numerous articles and other material was received from the 
appellant with a waiver of his right to have the RO initially 
consider this new evidence.  Some of this new evidence is 
discussed in the Remand portion of this decision as it 
pertains to the etiology of the appellant's heart disability 
and Grave's disease.  This material does not include 
competent medical evidence regarding the etiology of the 
claimed duodenal ulcer disease, malignant melanoma, sleep 
apnea, enlarged prostate, or Warthin's tumor.  One rather 
alarmist article contended that microwave radiation, 
including even the emissions from microwave ovens, could 
cause all sorts of serious medical consequences; but this 
article was not written by a person with medical training or 
credentials, did not cite to recognized medical authorities 
in support of these arguments, and did not provide any 
information specific to the circumstances presented by the 
current claims of the appellant.  Another internet article by 
a "bioelectromagnetic hygienist" (who likewise did not hold 
a medical degree) was critical of the current RF/microwave 
health exposure standard, but again did not cite to any 
recognized medical authorities in support of these arguments, 
and again failed to provide any information specific to the 
present claims by the appellant.  Much of the material in 
this binder appears to have been intended to support the 
appellant's criticism of the dosage estimate provided by the 
service department, but no alternative dosage estimate for 
the appellant was provided.  Finally, a "biometrician" 
critical of the present reliance on radiation dosage 
estimates testified before the U.S. Senate Committee on 
Veterans Affairs concerning the deficiencies in the present 
VA radiation laws and regulations and concerning ways to 
improve them, including an extension of the list of 
presumptive radiation-induced diseases.  However, until 
Congress actually enacts these or other changes in the 
controlling legal criteria, the Board must continue to apply 
the current statutory and regulatory provisions.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
addition, service incurrence or aggravation of a malignant 
tumor, peptic ulcer disease or endocrinopathy may be presumed 
if it is manifested to a degree of 10 percent within one year 
from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain diseases that for 
which presumptive service connection may be granted if they 
are manifested in a veteran who participated in a radiation-
risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

None of the disabilities at issue is subject to presumptive 
service connection on a radiation basis, and the alleged 
circumstances of the veteran's radiation exposure do not 
qualify as a radiation risk activity, as the term is defined 
in the statute and regulation.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  

The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2) includes skin cancer, which must become manifest 
five years or more after exposure.  See 38 C.F.R. § 
3.311(b)(5).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(2).  The provisions of 38 C.F.R. § 3.311 do not give 
rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

Melanoma Claim:

The appellant had several malignant melanoma tumors removed 
from his back and left leg in 1981, many years after his 
separation from active service.  To date, there has been no 
recurrence of melanoma.  There is no medical evidence 
suggesting that melanoma was present within one year of the 
veteran's discharge from service or supporting the allegation 
that the melanoma is etiologically related to service, to 
include the appellant's exposure to ionizing and microwave 
radiation and/or to toxic chemicals.  Evidentiary development 
has been accomplished pursuant to 38 C.F.R. § 3.311, but this 
has resulted in an unfavorable medical opinion concerning the 
etiology of the appellant's melanoma, and the Acting Director 
of the VA Compensation and Pension Service has advised that 
it is "unlikely" that the appellant's exposure to ionizing 
radiation in service resulted in his melanoma.  

The Board has both noted and considered the appellant's 
criticisms of the service department's dosage estimate of his 
exposure to ionizing radiation in service.  However, although 
he was advised to do so, he has not submitted a higher dosage 
estimate from a credible source.  Likewise, the appellant's 
failure to submit competent medical evidence supporting his 
contentions leaves the Board with no legal basis for 
favorable consideration of this claim.  Accordingly, this 
claim will be denied.  

Claims for Duodenal Ulcers, Sleep Apnea, Enlarged Prostate, 
and Werthin's Tumor:  

The appellant admits that his duodenal ulcer has not recurred 
since it was initially manifested in 1976.  There is some 
doubt, therefore, whether he has a current disability subject 
to service connection.  In any case, none of the claimed 
disabilities as listed above was present during service or 
for many years afterward; and, despite VA advice, the 
appellant has not submitted competent medical evidence of a 
nexus between any of the claimed disabilities and any event 
in service, including exposure to ionizing or microwave 
radiation, and/or to toxic chemicals.  The internet material 
submitted by the appellant does not include competent medical 
evidence supporting the appellant's contentions concerning 
the etiology of any of the claimed disabilities.  Likewise, 
the appellant's accounts of what various doctors have 
allegedly told him concerning the cause of his disabilities 
is not competent medical evidence.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Since a preponderance of the evidence 
is unfavorable to all of these claims, the claims must be 
denied.  

The Board recognizes the obvious strength of the appellant's 
belief in the merits of his claims; however, unsupported by 
medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Espiritu v. Derwinski, 
2 Vet. App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  


ORDER

Service connection for duodenal ulcer disease is denied.  

Service connection for malignant melanoma is denied.  

Service connection for sleep apnea is denied.  

Service connection for an enlarged prostate is denied.  

Service connection for Werthin's tumor of the parotid gland 
is denied.  


REMAND

The record contains an article on hyperthyroidism from The 
Merck Manual of Diagnosis and Therapy which indicates that 
the non-malignant thyroid nodular disease listed as a 
radiogenic disease at 38 C.F.R. § 3.311 is not Grave's 
disease, which the appellant has, but rather another entity 
also known as Plummer's disease, which the appellant does not 
have.  However, the appellant has submitted in support of his 
claim a binder containing some medical evidence which 
indicates that, under certain limited circumstances, exposure 
to ionizing radiation may cause the subsequent development of 
ischemic heart disease and/or Grave's disease.  In view of 
this evidence indicating that heart disease and Grave's 
disease may be induced by ionizing radiation, further 
development under the provisions of 38 C.F.R. § 3.311 is 
warranted.  

Accordingly, the issues remaining on appeal are remanded to 
the RO (via the Appeals Management Center in Washington, 
D.C.) for the following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claims seeking service connection 
for a heart disability and Grave's 
disease/hyperthyroidism, to include 
notice that the appellant should submit 
any pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should next refer the claims 
file to the Director of the VA 
Compensation and Pension Service for 
review pursuant to 38 C.F.R. § 3.311.  

5.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claims on a de 
novo basis.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


